                                                     ----
                                                                        .
                                                              r------.'T"'rl!'




AO 245B ~Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                    UNITED STATES DISTRICT CO
                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                     CLE-,,<_ u::, Y8TH,CT COURT
                                                                                                              SOUTH E_ , 1 · ,c:s lR1CT OF G,:.iFORNI A
                     United States of America                                           JUDGMENT I~~;..u.,..MINAL..CAS..E_ DEPU TY
                                     V.                                                 (For Offenses Committed On or After November I, I 987)



                     Yareli Alvarez-Vazquez                                             Case Number: 3: l 9-mj-23409

                                                                                       Daniel Casillas
                                                                                       Defendant's Attorney


REGISTRATION NO. 88451298

THE DEFENDANT:
 IZI pleaded guilty to count( s) 1 of Complaint
                                          -----------------------------
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                                       Count Number(s)
8: 1325                           ILLEGAL ENTRY (Misdemeanor)                                                             1

 D The defendant has been found not guilty on count(s)
                                 --------------------
•     Count(s)
                  ------------------
                                     dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                      IME SERVED                                 •    _ _ _ _ _ _ _ _ _ _ days

IZI Assessment: $10 WAIVED IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
 •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Thursday, August 22, 2019
                                                                                     Date of Imposition of Sentence


                 ~
Received - - - - - - - - -
         DUSM
                                                                                      ~~
                                                                                     HONORABLE ROBERT A. MCQUAID
                                                                                     UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                              3: 19-mj-23409
